Citation Nr: 1734100	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-05 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for bilateral pes planus with bilateral ankle deformity and malalignment.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from September 1949 to August 1951.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for the bilateral foot/ankle disability and assigned an initial 10 percent disability evaluation.  The RO issued a January 2013 rating action increasing the initial rating to 30 percent, but the issue remains on appeal as the Veteran has not indicated satisfaction with the January 2013 award.  A.B. v. Brown, 6 Vet.App. 35 (1993).

In May 2017, the Veteran provided testimony at a hearing before the below-signed Veterans Law Judge.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to obtain an additional medical opinion as well as outstanding records.  Specifically, the record indicates that the Veteran receives ongoing VA care and has received private medical treatment, but the last VA treatment note of record is dated February 19, 2014, and records of the reported private medical treatment - to include an October 2013 surgery at Good Samaritan - are not associated with the file.  Further, at the May 2017 hearing, the Veteran reported undergoing additional surgery in 2016.  As a result, although the Veteran received a VA examination in December 2013, her testimony indicates that her symptoms may have changed such that a new examination is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records.  Note that the last VA treatment records within the file were generated on February 19, 2014.  If such additional VA treatment records are unavailable, clearly document that unavailability in the claims file and notify the Veteran.

2.  Concurrent with the above, request that the Veteran complete an appropriate number of VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any outstanding private treatment records.  Such records include, but are not limited to, records from Good Samaritan, Community Hospital, Multicare, and South Sound Physicians.  Make two attempts to obtain any identified private treatment records and inform the Veteran of any attempts to locate any records that could not be obtained.  38 U.S.C.A. § 5103A (West 2014).

3.  After completing the development requested above, schedule the Veteran for a VA foot/ankle disorders examination to determine the current nature and severity of her service-connected bilateral pes planus with bilateral ankle deformity and malalignment.  The entire claims file (i.e. records contained in Virtual VA and VBMS) must be made available to, and reviewed by, the examiner.  The examiner should conduct an examination of the Veteran, perform any necessary testing, and address the Veteran's lay contentions (see the May 2017 hearing testimony) regarding her symptoms, to include any scars resulting from surgical treatment for the disability.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue remaining on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and her representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




